Citation Nr: 1623170	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  08-03 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lung disability (originally claimed as bronchial asthma and bronchitis).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 18, 1974 to January 30, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to service connection for bronchial asthma and bronchitis for failure to submit new and material evidence.  

The Board previously remanded this matter in December 2011 for further development and again in August 2013, after finding new and material evidence had been submitted to reopen a previously denied claim for a lung disability, originally claimed as bronchial asthma and bronchitis.  Thereafter, in December 2013, the Board denied entitlement to service connection for a lung disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), which resulted in a March 2015 Memorandum Decision by the Court vacating the December 2013 decision in order to obtain an addendum medical opinion or if deemed necessary, a new examination.  A remand was necessary to clarify the October 2013 VA examiner's findings as to whether the Veteran has a current diagnosis of asthma or if his asthma.  Therefore, the Board remanded this matter once again in August 2015 for a clarifying medical opinion regarding the Veteran's present lung disability diagnoses.


FINDINGS OF FACT

1.  The preponderance of the evidence establishes that a diagnosis of asthma has been demonstrated at any time during the appeal period or proximate thereto.

2.  A chronic lung disability (other than asthma) was not shown in service or for many years thereafter; and, the preponderance of the evidence shows that he Veteran's diagnosed chronic obstructive pulmonary disease (COPD) is not etiologically related to his active military service.

CONCLUSION OF LAW

The criteria for service connection for a lung disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.   See March 2008 VA correspondence.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records, Social Security Administration (SSA) records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In compliance with the remand directives, a medical addendum opinion was obtained which clarified the October 2013 examiner's findings.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  However, since COPD is not one of the enumerated disorders listed under 38 C.F.R. § 3.309(a), application of 38 C.F.R. § 3.303(b)  is not warranted.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d)  (2015).

The Veteran's service treatment records document his evaluation, treatment, and diagnosis of asthma.  He was ultimately discharged from service due to his asthma.  However, a claim for service connection for asthma must fail as a present diagnosis of asthma has not been established.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223   (1992).  Because the evidence of record reflects there is no diagnosis of asthma during the pendency of the claim or at anytime proximate thereto, the Veteran's claim for service connection for asthma must be denied.

The Board acknowledges that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321   (2007).  However, the facts of the present case are distinguished from those of McClain.  The evidence does not reflect that the Veteran had an asthma disability that resolved.  Rather, the most probative evidence does not establish that the Veteran had an asthma disability at any point during the appeal period or proximate thereto.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

When he was seen in October 2013, a VA examiner initially diagnosed asthma.  However, later in the report, he indicated that the Veteran had "outgrown" his asthma.  The matter was then Remanded to clarify whether or not the Veteran carried a current diagnosis of asthma.  

A clarifying medical opinion was obtained in November 2015.  The examiner opined that "at this time, as per pulmonary notes from VA Memphis from Fall 2015, the Veteran's only current lung/pulmonary disability is COPD."  The examiner further indicated that a review of the Veteran's medical and military records document a diagnosis of asthma in 1974 but that there was no subsequent medical records that document any asthma.  She explained that the asthma attack that the Veteran had in service was and acute and self-limiting process and consistent with a reaction to an upper respiratory illness. 

The evidence does not support a finding that the Veteran has or had asthma disorder throughout the appeals period.  See Brammer, supra; McClain, supra; Romanowsky, supra.  Without such evidence, service connection for asthma cannot be granted.  See Shedden, supra.  While the Board acknowledges the Veteran has chronic respiratory symptoms, these symptoms are attributed to his current diagnosis of COPD, and not bronchial asthma.  The questions have also been raised pertaining to the Veteran's in-service treatment for asthma and the presumptions of soundness and aggravation.  However, as one of the cornerstones to establishing service connection has not been established, i.e., the presence of a current diagnosis of asthma, those questions are moot.  

As noted above, the record does reflect the Veteran has a present diagnosis of COPD.  Such is well-documented in VA treatment records as well as by the October 2013 VA examination and subsequent November 2015 medical addendum opinion.  This present diagnosis satisfies the first prong of the service connection claim.

There is also evidence of in-service treatment for a respiratory disorder.  The Veteran was admitted to the hospital in January 1974 after he developed wheezing that did not respond to medication and hydration.  During the three day period of hospitalization, the Veteran demonstrated inspiratory and expiratory wheezing, diffusely over the chest.  A chest x-ray was within normal limits.  He was discharged three (3) days later.  It was noted that the Appellant's asthma had improved during his hospitalization after it had been treated with bronchodilators, intermittent pulmonary positive pressure breathing (IPPB), pulmonary toilet, and hydration.  The Veteran continued to suffer from occasional faints and wheezes. He was ultimately discharged from service due to this condition.

Regarding the relationship between the Veteran's present COPD and his service, the record includes two medical opinions from VA examiners.  The October 2013 VA examiner noted the Veteran has been smoking a half pack of cigarettes a day for the past seven years.  The examiner offered the opinion that the Veteran's COPD is at least as likely as not related to his substantial tobacco abuse and less likely than not to be caused or aggravated by the small period of military service in 1974.

Moreover, the November 2015 VA examiner opined the etiology of the COPD is at least as likely as not due to the Veteran's long term smoking habit given that medical literature clearly has shown repetitively that smoking and tobacco exposure is, by far and away, the most common cause of COPD.  The record reflects the Veteran is a known long-term heavy smoker.

The November 2015 examiner further expanded on his opinion, indicating:

"It is at least as likely as not that the Veteran's claimed lung condition (he claims bronchial asthma/bronchitis but truly has COPD) is due to reactive airway disease.  This would be secondary to things such as allergens (dust, pet dander, carpet, smoke, etc.) or upper respiratory tract infections triggering spasm of smooth muscle in airway walls.  This leads to the clinical picture of asthma (wheezing, shortness of breath, etc.) and is treated with short-acting bronchodilators in acute settings".

Lastly, the examiner offered the opinion that the Veteran's acute asthma attack from 1974 has no way of causing COPD that was not diagnosed until 2007.  Further, the examiner indicated that asthma, which is an active airway disease that the Veteran had as a child and young adult, seems to be caused most often by illnesses or colds.  In sum, the examiner indicated it is less likely than not that the Veteran's current diagnosed lung disability is causally or etiologically related to the Veteran's period of service.

The Board finds the October 2013 and November 2015 VA examiners' opinions to be well reasoned and thorough, having considered the entire record, including available service treatment records, as well as providing specific medical evidence for the opinions rendered.  Therefore, the October 2013 and November 2015 opinions report warrants probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

The Veteran's assertions that his COPD was caused by his short military service are lay statements that purport to provide a nexus opinion between his service and his condition.  The Board finds the Veteran's statements are not competent for this purpose.  Although it is an error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 
The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran's COPD was caused by his short military service is not something that can be determined by mere observation.  

Consequently, the only competent and the most probative evidence of record are the October 2013 and November 2015 VA opinions which determined that there was no relationship between the Veteran's present diagnosis of COPD and his military service.  The preponderance of evidence is against the finding that the Veteran is entitled to service connection for a lung disability.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lung disability (originally claimed as bronchial asthma and bronchitis) is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


